Appeal unanimously dismissed, without costs, and without prejudice in accordance with the following memorandum: The parties stipulated upon oral argument of this appeal that appellant, State of New York, consents to respondent’s serving an amended complaint specifically pleading a cause of action alleging an intentional tort. (See Jones v State of New York, 33 NY2d 275.) (Appeal from order of Court of Claims&emdash;dismiss claim.) Present &emdash;Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.